--------------------------------------------------------------------------------


CONFIDENTIAL EXECUTION VERSION

WARRANT AGREEMENT

This WARRANT AGREEMENT (this “Agreement”), dated as of April 4, 2014, among
KALAMALKA PARTNERS LTD., a British Columbia company (“Kalamalka”), NAKED BRAND
GROUP INC., a Nevada corporation (“NBGI”), and NAKED INC., a Nevada corporation
(“Naked” and together with NBGI, the “Borrowers”).

WHEREAS:

A.

In connection with those certain secured convertible promissory notes (as such
notes may be amended, amended and restated, supplemented or otherwise modified
from time to time, the “Kalamalka Notes”) issued by the Borrowers to certain
lenders for whom Kalamalka is acting as agent (such lenders, the “Kalamalka
Lenders”) pursuant to (i) that certain Agency and Interlender Agreement dated
August 10, 2012 (as may be amended, amended and restated, supplemented or
otherwise modified from time to time), and (ii) that certain Agency and
Interlender Agreement dated November 14, 2013 (as may be amended, amended and
restated, supplemented or otherwise modified from time to time), in each case of
(i) and (ii), between Kalamalka and the Kalamalka Lenders set forth therein,
NBGI has issued to Kalamalka certain warrants (the “Existing Kalamalka
Warrants”) to purchase shares of common stock of NBGI (“Common Stock”),
including certain Class B Warrants that are exercisable at a price of $0.50
(such warrants, the “Kalamalka Class B Warrants”).

    B.

Naked requires funds to expand its inventory and sales operations, and, in order
to raise funds for that purpose, NBGI desires to issue certain secured
convertible promissory notes (individually, the “Bridge Note” and collectively,
the “Bridge Notes”) to a group of accredited investors (as defined in applicable
U.S. federal securities legislation) in connection with an agency and
interlender agreement to be entered into as of the date hereof (such financing,
the “Bridge Financing Transaction”). The Bridge Notes shall be converted into
and exchanged (in whole or in part) for securities to be issued by NBGI in
connection with a round of equity financing through a future private placement
of certain secured convertible debentures (such financing, the “Offering
Financing Transaction”).

    C.

In connection with the Bridge Financing Transaction, NBGI shall issue to
Kalamalka and the Kalamalka Lenders certain warrants to purchase Common Stock at
an exercise price equal to $0.15 and for a term of five years from the initial
closing date of the Offering Financing Transaction (the “Closing”) and on such
other terms as shall be described under the Offering Financing Transaction (such
warrants, the “New Warrants”).

    D.

In connection with the Bridge Financing Transaction and the Offering Financing
Transaction, Kalamalka and the Borrowers have agreed to enter into certain
agreements and amendments relating to the Kalamalka Notes and the security
interests granted in connection therewith. As an inducement to enter into such
agreements and amendments, NBGI has offered Kalamalka the option to cancel any
or all of the Existing Kalamalka Warrants and, in turn, receive New Warrants in
replacement thereof, and Kalamalka has elected to cancel the Kalamalka Class B
Warrants and, in turn, receive New Warrants in replacement thereof.

NOW THEREFORE THE PARTIES HERETO AGREE as follows:

1.

Cancellation of Kalamalka Class B Warrants . On and after the date hereof, the
existing Kalamalka Class B Warrants shall be and hereby are cancelled.

    2.

Issuance of New Warrants . Simultaneously herewith and the cancellation of the
Kalamalka Class B Warrants pursuant to Section 1 hereof, (i) Kalamalka shall
deliver to NBGI the certificate(s) representing the Kalamalka Class B Warrants,
and (ii) Kalamalka and each of the Borrowers shall execute and deliver a Warrant
Issuance Agreement in the form attached hereto as Exhibit A, pursuant to which
NBGI shall issue and deliver New Warrants to Kalamalka in accordance with the
terms therewith, which New Warrants shall (i) be exercisable for a number of
shares of Common Stock equal to the number shares of Common Stock for which the
Kalamalka Class B Warrants are exercisable immediately prior to the date hereof,
and (ii) include piggyback registration rights on any subsequent registration
statement filed with the Securities and Exchange Commission (the “SEC”),
including, without limitation, the registration statement that may be required
to be filed with the SEC in connection with the Offering Financing Transaction.


--------------------------------------------------------------------------------

3.

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.

    4.

Counterparts. This Amendment may be executed and delivered (including by
facsimile and other electronic transmission) in one or more counterparts, and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.

[Signature Page Follows]

2

--------------------------------------------------------------------------------

[exhibit10-13x3x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-13x4x1.jpg]


--------------------------------------------------------------------------------

EXHIBIT A

Form of Warrant Issuance Agreement

[See Attached]

--------------------------------------------------------------------------------

EXHIBIT A

THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THIS
“SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN ISSUED IN AN OFFSHORE TRANSACTION TO
PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

THE HOLDER OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES MUST
NOT TRADE THE SECURITIES IN OR FROM A JURISDICTION OF CANADA UNLESS THE
CONDITIONS IN SECTION 13 OF MULTILATERAL INSTRUMENT 51-105 ISSUERS QUOTED IN THE
U.S. OVER THE COUNTER MARKETS ARE MET.

CONFIDENTIAL
WARRANT ISSUANCE AGREEMENT

FROM: NAKED BRAND GROUP INC., having an address at 2 – 34346 Manufacturers Way,
Abbotsford, BC V2S 7M1       (the “Issuer”)


TO: KALAMALKA PARTNERS LTD., a British Columbia company           (“Kalamalka”
or the “Subscriber”)

WHEREAS:

A.

In connection with those certain secured convertible promissory notes (as such
notes may be amended, amended and restated, supplemented or otherwise modified
from time to time, the “Kalamalka Notes”) issued by the Issuer and NAKED INC., a
Nevada corporation (Naked Inc. together with the Issuer, the “Borrowers”) to
certain lenders for whom Kalamalka is acting as agent (such lenders, the
“Kalamalka Lenders”) pursuant to (i) that certain Agency and Interlender
Agreement dated August 10, 2012 (as may be amended, amended and restated,
supplemented or otherwise modified from time to time), and (ii) that certain
Agency and Interlender Agreement dated November 14, 2013 (as may be amended,
amended and restated, supplemented or otherwise modified from time to time), in
each case of (i) and (ii), between Kalamalka and the Kalamalka Lenders set forth
therein, the Issuer has issued to Kalamalka certain warrants (the “Existing
Kalamalka Warrants”) to purchase shares of common stock of the Issuer (“Common
Stock”), including certain Class B Warrants that are exercisable at a price of
$0.50 (such warrants, the “Kalamalka Class B Warrants”).


--------------------------------------------------------------------------------

- 2 -

B.

Naked Inc. requires funds to expand its inventory and sales operations, and, in
order to raise funds for that purpose, the Issuer desires to issue certain
secured convertible promissory notes (individually, the “Bridge Note” and
collectively, the “Bridge Notes”) to a group of accredited investors (as defined
in applicable U.S. federal securities legislation) in connection with an agency
and interlender agreement to be entered into as of the date hereof (such
financing, the “Bridge Financing Transaction”). The Bridge Notes shall be
converted into and exchanged (in whole or in part) for securities to be issued
by the Issuer in connection with a round of equity financing through a future
private placement of certain secured convertible debentures (such financing, the
“Offering Financing Transaction”).

    C.

In connection with the Bridge Financing Transaction, the Issuer shall issue to
Kalamalka and the Kalamalka Lenders certain warrants to purchase Common Stock at
an exercise price equal to $0.15 and for a term of five years from the initial
closing date of the Offering Financing Transaction and on such other terms as
shall be described under the Offering Financing Transaction (such warrants, the
“New Warrants”).

    D.

In connection with the Bridge Financing Transaction and the Offering Financing
Transaction, Kalamalka and the Borrowers have agreed to enter into certain
agreements and amendments relating to the Kalamalka Notes and the security
interests granted in connection therewith. As an inducement to enter into such
agreements and amendments (the “Amendments”), the Issuer has offered Kalamalka
the option to cancel any or all of the Existing Kalamalka Warrants and, in turn,
receive New Warrants in replacement thereof, and Kalamalka has elected to cancel
the Kalamalka Class B Warrants and, in turn, receive New Warrants in replacement
thereof.

1.      Warrant Issuance

1.1     In consideration of the Subscriber entering into the Amendments, the
Issuer agrees to issue to the Subscriber an aggregate of _______________share
purchase warrants of the Issuer having the terms and conditions set out in the
warrant certificates attached hereto as Exhibit “B” (the “Warrants”).

1.2     Subject to the terms of this Agreement, the Agreement will be effective
upon its acceptance by the Issuer.

1.3     Unless otherwise provided, all dollar amounts referred to in this
Agreement are in lawful money of the United States.

2.       Documents Required from Subscriber

2.1     The Subscriber must complete, sign and return to the Issuer the
following documents:

  (a)

an executed copy of this Agreement;

        (b)

a Canadian Investor Questionnaire (the “Questionnaire”) attached as Exhibit “A”
that starts on page 12; and

        (c)

such other supporting documentation that the Issuer or its legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.

2.2     The Subscriber shall complete, sign and return to the Issuer as soon as
possible, on request by the Issuer, any additional documents, questionnaires,
notices and undertakings as may be required by any regulatory authorities and
applicable law.

--------------------------------------------------------------------------------

- 3 -

2.3     Both parties to this Agreement acknowledge and agree that Clark Wilson
LLP has acted as counsel only to the Issuer and is not protecting the rights and
interests of the Subscriber. The Subscriber acknowledges and agrees that the
Issuer and Clark Wilson LLP have given the Subscriber the opportunity to seek,
and are hereby recommending that the Subscriber obtain, independent legal advice
with respect to the subject matter of this Agreement and, further, the
Subscriber hereby represents and warrants to the Issuer and Clark Wilson LLP
that the Subscriber has sought independent legal advice or waives such advice.

3.       Conditions and Closing

3.1     The closing of the issuance of the Warrants (the “Offering”) to the
Subscriber (the “Closing”) shall occur on or before April ____, 2014, or on such
other date as may be determined by the Issuer in its sole discretion (the
“Closing Date”).

3.2     The Closing is conditional upon and subject to:

  (a)

the Issuer having obtained all necessary approvals and consents, including
regulatory approvals for the Offering; and

        (b)

the issue and sale of the Securities being exempt from the requirement to file a
prospectus and the requirement to deliver an offering memorandum under
applicable securities legislation relating to the sale of the Warrants, or the
Issuer having received such orders, consents or approvals as may be required to
permit such sale without the requirement to file a prospectus or deliver an
offering memorandum.

3.3     On the Closing Date, the Subscriber acknowledges that the certificates
representing the Warrants will be available for delivery, provided that the
Subscriber has satisfied the requirements of Section 2 hereof and the Issuer has
accepted this Agreement.

4.       Acknowledgements and Agreements of Subscriber

4.1     The Subscriber acknowledges and agrees that:

  (a)

none of the Warrants have been or will be registered under the United States
Securities Act of 1933, as amended, (the “1933 Act”), or under any securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons, as that term is defined in Regulation S under the 1933 Act
(“Regulation S”), except in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with applicable
state, provincial and foreign securities laws;

        (b)

the Issuer has not undertaken, and will have no obligation, to register any of
the Warrants under the 1933 Act or any other securities legislation;

        (c)

the decision to execute this Agreement and acquire the Warrants agreed to be
issued hereunder has not been based upon any oral or written representation as
to fact or otherwise made by or on behalf of the Issuer and such decision is
based entirely upon a review of any public information which has been filed by
the Issuer with the United States Securities and Exchange Commission (the “SEC”)
and any Canadian provincial securities commissions (collectively, the “Public
Record”);

        (d)

the Subscriber understands and agrees that the Issuer and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Agreement and the Questionnaire, and
agrees that if any of such acknowledgements, representations and agreements are
no longer accurate or have been breached, the Subscriber shall promptly notify
the Issuer;


--------------------------------------------------------------------------------

- 4 -

  (e)

there are risks associated with the acquisition of the Warrants, as more fully
described in the Issuer’s periodic disclosure forming part of the Public Record;

        (f)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer in connection with the
distribution of the Warrants hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;

        (g)

the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Warrants
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s lawyer and/or advisor(s);

        (h)

all of the information which the Subscriber has provided to the Issuer is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to the Closing, the Subscriber
will immediately provide the Issuer with such information;

        (i)

the Issuer is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaire, and the Subscriber
will hold harmless the Issuer from any loss or damage it or they may suffer as a
result of the Subscriber’s failure to correctly complete this Agreement or the
Questionnaire;

        (j)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Warrants, and the underlying common shares (together with the Warrants, the
“Securities”) and with respect to applicable resale restrictions, and it is
solely responsible (and the Issuer is not in any way responsible) for compliance
with:


  (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

        (ii)

applicable resale restrictions;


  (k)

the Subscriber understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition or disposition of the
Securities . The Issuer gives no opinion and make no representation with respect
to the tax consequences to the Subscriber under federal, state, provincial,
local or foreign tax law of the Subscriber’s acquisition or disposition of the
Securities;

        (l)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell any of the
Securities in Canada under applicable provincial securities laws and
Multilateral Instrument 51-105 – Issuers Quoted in the U.S. Over-the-Counter
Markets (“MI 51-105”) of the Canadian Securities Administrators;

        (m)

the Issuer has advised the Subscriber that the Issuer is relying on an exemption
from the requirements to provide the Subscriber with a prospectus and to issue
the Warrants through a person registered to sell securities under provincial
securities legislation and other applicable securities laws, as a consequence of
acquiring the Warrants pursuant to such exemption, certain protections, rights
and remedies provided by the applicable securities legislation including the
various provincial securities acts, including statutory rights of rescission or
damages, will not be available to the Subscriber;


--------------------------------------------------------------------------------

- 5 -

  (n)

neither the SEC nor any securities commission or similar regulatory authority
has reviewed or passed on the merits of any of the Securities;

        (o)

there is no government or other insurance covering any of the Securities; and

        (p)

the Issuer will refuse to register the transfer of any of the Securities to a
U.S. Person not made pursuant to an effective registration statement under the
1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in each case in accordance with applicable
laws.

5.       Representations, Warranties and Covenants of the Subscriber

5.1     The Subscriber hereby represents and warrants to and covenants with the
Issuer (which representations, warranties and covenants shall survive the
Closing) that:

  (a)

the Subscriber is not a U.S. Person and is executing this Agreement outside of
the U.S.;

        (b)

the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;

        (c)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

        (d)

the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber in accordance with its terms;

        (e)

the Subscriber has received and carefully read this Agreement;

        (f)

the Subscriber is aware that an investment in the Issuer is speculative and
involves certain risks (including those risks disclosed in the Public Record),
including the possible loss of the entire investment;

        (g)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Issuer and agrees that the Issuer will not
be responsible in any way whatsoever for the Subscriber’s decision to invest in
the Securities and the Issuer;

        (h)

all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Issuer, and the Subscriber will notify the Issuer
immediately of any material change in any such information occurring prior to
the closing of the issuance of the Warrants;


--------------------------------------------------------------------------------

- 6 -

  (i)

the Subscriber is acquiring the Warrants for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Securities, and the Subscriber has not
subdivided his interest in the Securities with any other person;

        (j)

the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Securities; and (iii) has
the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;

        (k)

the Subscriber is not an underwriter of, or dealer in, any of the Securities,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Securities or any of them;

        (l)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media, or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

        (m)

no person has made to the Subscriber any written or oral representations:


  (i)

that any person will resell or repurchase any of the Securities,

        (ii)

that any person will refund the purchase price of any of the Securities, or

        (iii)

as to the future price or value of any of the Securities;


  (n)

the Subscriber understands and agrees that none of the Securities have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state, provincial and
foreign securities laws;

        (o)

the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of the period specified in Regulation S (such
period hereinafter referred to as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable state and provincial securities laws;

        (p)

the Subscriber acknowledges that it has not acquired the Securities as a result
of, and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Warrants which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Securities
pursuant to registration of any of the Securities pursuant to the 1933 Act and
any applicable securities laws or under an exemption from such registration
requirements and as otherwise provided herein;


--------------------------------------------------------------------------------

- 7 -

  (q)

hedging transactions involving the Securities may not be conducted unless such
transactions are in compliance with the provisions of the 1933 Act and in each
case only in accordance with applicable securities laws;

        (r)

the Subscriber acknowledges and agrees that the Issuer shall not consider the
Subscriber’s Subscription for acceptance unless the undersigned provides to the
Issuer, along with an executed copy of this Agreement:


  (i)

a fully completed and executed Questionnaire in the form attached hereto as
Exhibit “A”, and

        (ii)

such other supporting documentation that the Issuer or its legal counsel may
request to establish the Subscriber’s qualification as a qualified investor; and


  (s)

by completing the Questionnaire, the Subscriber is representing and warranting
that the Subscriber satisfies one of the categories of registration and
prospectus exemptions provided in National Instrument 45- 106 – Prospectus and
Registration Exemptions (“NI 45- 106”) adopted by the Canadian Securities
Administrators.

5.2    In this Agreement, the term “U.S. Person” shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and for the purpose of
the Agreement includes any person in the United States.

6.      Representations and Warranties will be Relied Upon by the Issuer

6.1    The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Issuer and its legal counsel in determining
the Subscriber’s eligibility to acquire the Warrants under applicable
legislation, or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to acquire the Warrants under applicable legislation. The
Subscriber further agrees that by accepting delivery of the certificates
representing the Warrants on the Closing Date, it will be representing and
warranting that the representations and warranties contained herein are true and
correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber on the Closing Date and that they will survive the
acquisition by the Subscriber of the Warrants and will continue in full force
and effect notwithstanding any subsequent disposition by the Subscriber of any
of the Securities.

7.      Legending and Registration of Securities

7.1    If the Subscriber is a resident of Canada, the Subscriber hereby
acknowledges that upon the issuance thereof, and until such time as the same is
no longer required under the applicable securities laws and regulations, the
certificates or other document representing any of the Securities will bear a
legend in substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE SECURITIES LAWS.


--------------------------------------------------------------------------------

- 8 -

THE HOLDER OF THE SECURITIES REPRESENTED HEREBY MUST NOT TRADE THE SECURITIES IN
OR FROM A JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF
MULTILATERAL INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER
MARKETS ARE MET.”

7.2     The Subscriber hereby acknowledges and agrees to the Issuer making a
notation on their records or giving instructions to their registrar and transfer
agent in order to implement the restrictions on transfer set forth and described
in this Agreement.

8.       Resale Restrictions

8.1     The Subscriber acknowledges that the Securities are subject to resale
restrictions in Canada and the United States and may not be traded in Canada or
the United States except as permitted by the applicable federal, state and
provincial securities laws and the rules made thereunder.

9.       Collection of Personal Information

9.1     The Subscriber acknowledges and consents to the fact that the Issuer is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Agreement and completing the Offering. The Subscriber's personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) may be disclosed by the Issuer
to (a) stock exchanges or securities regulatory authorities, (b) the Issuer’s
registrar and transfer agent, (c) Canadian tax authorities, (d) authorities
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and (e) any of the other parties involved in the Offering, including
legal counsel, and may be included in record books in connection with the
Offering. By executing this Agreement, the Subscriber is deemed to be consenting
to the foregoing collection, use and disclosure of the Subscriber's personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) for the foregoing purposes and
to the retention of such personal information for as long as permitted or
required by law or business practice. Notwithstanding that the Subscriber may be
acquiring Securities as agent on behalf of an undisclosed principal, the
Subscriber agrees to provide, on request, particulars as to the nature and
identity of such undisclosed principal, and any interest that such undisclosed
principal has in the Issuer, all as may be required by the Issuer in order to
comply with the foregoing.

Furthermore, the Subscriber is hereby notified that:

  (a)

the Issuer may deliver to any securities commission having jurisdiction over the
Issuer, the Subscriber or this subscription, including any Canadian provincial
securities commissions and/or the SEC (collectively, the “Commissions”) certain
personal information pertaining to the Subscriber, including such Subscriber’s
full name, residential address and telephone number, the number of shares or
other securities of the Issuer owned by the Subscriber, the number of Securities
purchased by the Subscriber and the total purchase price paid for such
Securities, the prospectus exemption relied on by the Issuer and the date of
distribution of the Securities,


--------------------------------------------------------------------------------

- 9 -

  (b)

such information is being collected indirectly by the Commissions under the
authority granted to them in securities legislation,

        (c)

such information is being collected for the purposes of the administration and
enforcement of the securities laws, and

        (d)

the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55
20 Queen Street West
Toronto, ON M5H 3S8
Telephone: (416) 593-8086


10.      Costs

10.1    The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the acquisition of the Warrants
shall be borne by the Subscriber.

11.      Governing Law

11.1    This Agreement is governed by the laws of the Province of British
Columbia and the federal laws of Canada applicable therein. The Subscriber, in
its personal or corporate capacity and, if applicable, on behalf of each
beneficial purchaser for whom it is acting, irrevocably attorns to the exclusive
jurisdiction of the courts of the Province of British Columbia.

12.      Currency

12.1    Any reference to currency in this Agreement is to the currency of the
United States unless otherwise indicated.

13.      Survival

13.1    This Agreement, including, without limitation, the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the acquisition of the Securities by the Subscriber pursuant
hereto.

14.      Assignment

14.1    This Agreement is not transferable or assignable.

15.      Severability

15.1    The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

16.      Entire Agreement

16.1     Except as expressly provided in this Agreement and in the exhibits,
agreements, instruments and other documents attached hereto or contemplated or
provided for herein, this Agreement contains the entire agreement between the
parties with respect to the acquisition of the Warrants and there are no other
terms, conditions, representations or warranties, whether expressed, implied,
oral or written, by statute or common law, by the Issuer or by anyone else.

--------------------------------------------------------------------------------

- 10 -

17.      Notices

17.1     All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication, including facsimile, electronic mail or other means
of electronic communication capable of producing a printed copy. Notices to the
Subscriber shall be directed to the address of the Subscriber set forth on page
10 of this Agreement and notices to the Issuer shall be directed to it at the
address of the Issuer set forth on page 1 of this Agreement.

18.      Counterparts and Electronic Means

18.1     This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, shall constitute an original and all of
which together shall constitute one instrument. Delivery of an executed copy of
this Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.

19.      Exhibits

19.1     The exhibits attached hereto form part of this Agreement.

20.      Indemnity

20.1     The Subscriber will indemnify and hold harmless the Issuer and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaire, or in
any document furnished by the Subscriber to the Issuer in connection herewith
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Issuer in
connection therewith.

--------------------------------------------------------------------------------

- 11 -

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Issuer.

  Subscriber Information     Register the Securities as set forth below:        
        Kalamalka Partners Ltd.     (Name to Appear on Certificate)            
    (Name of Subscriber)                 (Account Reference, if applicable    
Account Reference (if applicable):                 (Address, including Postal
Code)                 X           (Signature of Subscriber – if the Subscriber
is an Individual)                       X           (Signature of Authorized
Signatory – if the Subscriber is not an     Deliver the Securities as set forth
below:     Individual)                             (Attention - Name)     (Name
and Title of Authorized Signatory – if the Subscriber is not           an
Individual)                 (Account Reference, if applicable)                
(SIN, SSN, or other Tax Identification Number of the Subscriber)                
(Street Address, including Postal Code) (No PO Box)     101 – 2903 35th Avenue,
Vernon, BC V1T 2S7           (Subscriber’s Address, including city and Postal
Code)                 (Telephone Number)                                        
            (Telephone Number)        


--------------------------------------------------------------------------------

- 12 -

ACCEPTANCE

The Issuer hereby accepts the subscription as set forth above on the terms and
conditions contained in this Private Placement Subscription Agreement as of the
_____day of April, 2014.

NAKED BRAND GROUP INC.         Per:     Authorized Signatory


--------------------------------------------------------------------------------

- 13 -

EXHIBIT “A”

CANADIAN INVESTOR QUESTIONNAIRE

TO: NAKED BRAND GROUP INC.   (the “Issuer”)     RE: Acquisition of Warrants (the
“Securities”)    

Capitalized terms used in this Questionnaire and not specifically defined have
the meaning ascribed to them in the Warrant Issuance Agreement between the
Subscriber and the Issuer to which this Exhibit A is attached.

In connection with the acquisition by the Subscriber (being the undersigned, or
if the undersigned is acquiring the Securities as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, shall be referred herein as
the “Subscriber”) of the Securities, the Subscriber hereby represents, warrants
and certifies to the Issuer that the Subscriber:

  (i)

is acquiring the Securities as principal (or deemed principal under the terms of
National Instrument 45-106 - Prospectus and Registration Exemptions adopted by
the Canadian Securities Administrators (“NI 45-106”));

          (ii) (A) 

is resident in or is subject to the laws of one of the following (check one):


  [   ] Alberta [   ] New Brunswick [   ] Prince Edward Island         [   ]
British Columbia [   ] Nova Scotia [   ] Quebec           [   ] Manitoba [   ]
Ontario and [   ] Saskatchewan           [   ] Newfoundland Labrador          
[   ] United
States:                                                                                                                    
(List State of Residence)

or

  (B)

[   ] is resident in a country other than Canada or the United States; and


  (iii)

has not been provided with any offering memorandum in connection with the
acquisition of the Securities.

In connection with the acquisition of the Securities of the Issuer, the
Subscriber hereby represents, warrants, covenants and certifies that:

(a)

the Subscriber is not a trust company or trust company registered under the laws
of Prince Edward Island that is not registered or authorized under the Trust and
Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada; and


--------------------------------------------------------------------------------

- 14 -

(b)                      the Subscriber is an “accredited investor” within the
meaning of NI 45- 106, by virtue of satisfying one of the following criteria
(YOU MUST ALSO INITIAL OR PLACE A CHECK - MARK ON THE APPROPRIATE LINE BELOW).


[   ] (a)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador),

      [   ] (b) an individual registered or formerly registered under the
securities legislation of a jurisdiction of Canada as a representative of a
person referred to in paragraph (a),       [   ] (c)

an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that before taxes, but net of any
related liabilities, exceeds $1,000,000,

      [   ] (d)

an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,

      [   ] (e) an individual who, either alone or with a spouse, has net assets
of at least $5,000,000,       [   ] (f)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements and
that has not been created or used solely to acquire or hold securities as an
accredited investor as defined in this paragraph (f),

      [   ] (g) an investment fund that distributes or has distributed its
securities only to


  (i)

a person that is or was an accredited investor at the time of the distribution,

        (ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] of NI 45- 106, or 2.19 [Additional
investment in investment funds] of NI 45- 106, or

        (iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106,


[   ] (h)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,

      [   ] (i)

a trust company or trust company registered or authorized to carry on business
under the Trust and Loan Companies Act (Canada) or under comparable legislation
in a jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a
fully managed account managed by the trust company or trust company, as the case
may be,

      [   ] (j) a person acting on behalf of a fully managed account managed by
that person, if that person


  (i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and


--------------------------------------------------------------------------------

- 15 -

  (ii)

in Ontario, is acquiring a security that is not a security of an investment
fund,


[   ] (k)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,

      [   ] (l) an entity organized in a foreign jurisdiction that is analogous
to the entity referred to in paragraph (a) in form and function,       [   ] (m)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,

      [   ] (n) an investment fund that is advised by a person registered as an
adviser or a person that is exempt from registration as an adviser, or       [  
] (o) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as an accredited
investor.

The above representations and warranties will be true and correct both as of the
execution of this certificate and as of the closing time of the purchase and
sale of the Securities and acknowledges that they will survive the completion of
the issuance of the Securities.

The Subscriber acknowledges that the foregoing representations and warranties
are made by the undersigned with the intent that they be relied upon in
determining the suitability of the Subscriber as a Subscriber of the Securities
and that this certificate is incorporated into and forms part of the Agreement
and the undersigned undertakes to immediately notify the Issuer of any change in
any statement or other information relating to the Subscriber set forth herein
which takes place prior to the closing time of the purchase and sale of the
Securities.

By completing this certificate, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable legislation.

DATED as of _______day of April, 2014.

Print Name of Subscriber (or person signing as agent)         By:      Signature
          Title


--------------------------------------------------------------------------------

- 16 -

EXHIBIT “B”

FORM OF WARRANT CERTIFICATE

--------------------------------------------------------------------------------